DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, regarding claims 8 and 12, the limitation “individual microneedles of the patch have different length” is unclear. It is not known whether every microneedle must have a different length, or whether some microneedles may have the same length but different lengths from other microneedles. 
Further, regarding claim 12, the limitation “the microneedle patches” (line 5) lacks antecedent basis in the claim, since the claim merely recites “one or more microneedle patches” and not specifically a plurality of microneedle patches.
Regarding claim 20, the limitations “the microneedles” (line 4-5), “the microneedles of the patch” (line 6), and “the color pigments” (line 7) lack antecedent basis in the claim.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vacit et al (WO 2010051551 A1).
Regarding claim 12, Vacit disclose as a kit comprising: 

one or more solutions for dissolving color pigments of a tattoo (para [177] discloses delivering bleaching agents to bleach tattoo dye; bleaching agents are known to dissolve color pigments by breaking up chromophore bonds);
wherein the microneedle patches are connectable via a connector to an external negative pressure generating device (see para [192] disclosing that the patch includes passages through which vacuum may be provided; this is understood to mean that the patch is able to be connected to an external negative pressure generating device via a connector, neither of which is positively recited structure; see also paras [182], [192], [209] describing how the patch may be connected to a pump).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vacit et al (WO 2010051551 A1) in view of Schibilla (U.S. Pub. 2013/0309186 A1, hereinafter “Schibilla”), further in view of Hawk Medical Technologies Ltd (WO 2004/107995 A1, hereinafter “Hawk”).

positioning a microneedle patch on a tattooed area of the skin, wherein the microneedles penetrate into a layer of the tattooed skin (para [44] discloses removal of tattoos through dye delivery using the microneedle device or array; para [177] discloses that the microneedle device or array is used to remove tattoos; para [182] discloses that the microneedle device or array is a patch);
introducing into the skin, through the microneedles of the patch, a solution for dissolving the color pigments (para [177] discloses delivering bleaching agents to bleach tattoo dye; bleaching agents are known to dissolve color pigments by breaking up chromophore bonds);
wherein individual microneedles of the patch have different lengths (see Vacit at para [130]) and the patch is connectable via a connector to an negative pressure generating pump (see para [182], [192], [209] describing how the patch may be connected to a pump or a source of vacuum; it is noted that neither the connector nor the negative pressure generating pump are structurally required in the claimed invention; rather, the patch need be merely “connectable, via a connector to a negative pressure generating pump”).
It is noted that Vacit does not appear to disclose allowing action of the introduced solution for a period within a range from 15 to 45 minutes.
Schibilla discloses a tattoo removal composition applied to the skin and takes action to remove pigments for a time period of 30 minutes (see paras [0119], [0035]).

Further, a skilled artisan would have found it obvious to choose various time periods to allow the action to take place, including 15 to 45 minutes, absent any showing of unexpected results of criticality.
Further, Vacit does not explicitly disclose removing, by extraction, the color pigments through the microneedles of the patch by means of negative pressure, wherein the microneedle patch is connectable via a connector to an external negative pressure generating device.
However, Vacit repeatedly discloses extracting fluid material through the microneedles (i.e., the same microneedles that are to be used for delivery of fluid; see, e.g., paras [42], [43], [44], [63], [123]).
Further, Hawk discloses a tattoo removal system in which pigments are extracted from the skin by negative pressure, i.e. suction (pg. 10, lines 5-11), using a suction means 12 coupled to the needle via a connector such as a tube system (not shown); see pg. 10, lines 9-11. Further, Hawk discloses alternatively extracting pigments from the skin using a moisture-absorbing pad (pg. 4, lines 19-21) which is a type of source of negative pressure compared to the surface of the skin from which the pigment is drawn.
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Vacit and Schibilla according to the teaching in Hawk, since Vacit 
Regarding claim 10, the combination of Vacit, Schibilla and Hawk does not appear to disclose that the microneedles have a length within the range of 200 to 2000 µm.
However, Vacit discloses that to remove tattoos by delivering suitable agents, the depth of delivery should be close to the depth of the dye within the skin, e.g., 50 to 1000 μm (see para [177]). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to choose microneedles of a sufficient length to penetrate to the depth of the skin where the dye is located, e.g., 50 to 1000 μm, which overlaps the claimed range of 200 to 2000 μm.
Regarding claim 11, the combination of Vacit and Schibilla discloses that the microneedle patch has microneedles which are provided with different lengths (see Vacit at para [198]).
Regarding claim 13, the combination of Vacit and Schibilla does not appear to disclose explicitly that the solution for dissolving the color pigments is introduced by manual pressure.

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method to introduce by manual pressure the solution for dissolving the color pigments, in order to variably control the amount of substance to be delivered (see Vacit at para [128]).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vacit et al (WO 2010051551 A1) in view of Schibilla (U.S. Pub. 2013/0309186 A1), further in view of Hawk Medical Technologies Ltd (WO 2004/107995 A1), further in view of Stoop (U.S. Pub. 2006/0258992 A1, hereinafter “Stoop”).
Regarding claim 15, it is noted that the combination of Vacit, Schibilla and Hawk does not appear to disclose that the solution for dissolving the color pigments has a pH within a range of from 0.5 to 4.
Stoop discloses a solution for dissolving color pigments in a tattoo removal process, the solution having a pH of less than 7, for example, 1.5 to 4 (para [0009]).
A skilled artisan would have found it obvious at the time of the invention to modify the solution for dissolving the color pigments to have a pH within a range of 0.5 to 4, based on the teaching in Stoop that such a solution would be useful for removing tattoos simply, quickly and safely while preventing the skin from turning red or being irritated (see Stoop at Abstract).

Claims 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vacit et al (WO 2010051551 A1) in view of Schibilla (U.S. Pub. 2013/0309186 A1), further in view of Hawk Medical Technologies Ltd (WO 2004/107995 A1), further in view of Rejuvi Tattoo Removal Technique Technician’s User Guide (see attached file, publicly available July 2015, hereinafter “Rejuvi”).
Regarding claims 9, 17 and 18, it is noted that the combination of Vacit and Schibilla does not appear to disclose that the solution for dissolving the color pigments has a pH within a range of from 10 to 14, and has a base selected from the group consisting of: calcium hydroxide, sodium hydroxide, potassium hydroxide, barium hydroxide, amines, for example ethylenediamine or butylamines (as per claim 18).
Rejuvi discloses a tattoo removing solution, under the name Rejuvi Tattoo Remover, in which the solution contains a base of amines (i.e., triethanolamine; see pg. 5, lines 1-5; while the document refers to a “Rajiv Tattoo Remover”, this is understood to be a typographical error). A skilled artisan would have known at the time of the invention that the Rejuvi Tattoo Remover has a pH of 10-14 (see Applicant’s specification at pg. 4, line 34 to pg. 5, line 5).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Vacit and Schibilla, according to the teaching in Rejuvi, in order to provide a known and expectedly effective solution for tattoo removal.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vacit et al (WO 2010051551 A1) in view of Schibilla (U.S. Pub. 2013/0309186 A1), further in view of Hawk Medical Technologies Ltd (WO 2004/107995 A1), further in view of Bunting et al (U.S. Pub. 2013/0123746 A1, hereinafter “Bunting”).
Regarding claim 16, it is noted that the combination of Vacit, Schibilla and Hawk does not appear to disclose that the solution for dissolving the color pigments comprises lactic acid.
Bunting discloses a tattoo removing solution comprising lactic acid para [0030]).
A skilled artisan would have found it obvious at the time of the invention to modify the solution for dissolving the color pigments to comprise lactic acid, based on the teaching that such an acid is useful for tattoo removal and would have been known to be weak enough not to harm the skin.
Regarding claim 19, the combination of Vacit, Schibilla, Hawk and Bunting does not appear to disclose the specific concentration range of lactic acid of 5 to 45% by volume. Bunting, however, discloses that lactic acid may be present in a range of 5-60% w/w. Thus, it is clear from the teaching in Bunting that the lactic acid may be introduced at a variety of concentrations by volume.
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Vacit, Schibilla, Hawk and Bunting to provide a concentration range of lactic acid of 5 to 45% by volume in order to adjust the pH of the solution. Further, a skilled artisan would have found it obvious to choose various concentrations absent any showing of unexpected results of criticality or a problem to be solved by choosing the specifically claimed range.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vacit et al (WO 2010051551 A1) in view of Schibilla (U.S. Pub. 2013/0309186 A1), further in view of Hawk Medical Technologies Ltd (WO 2004/107995 A1), further in view of Rodan et al (U.S. Pat. 9,144,434 B1, hereinafter “Rodan”).
Regarding claim 20, it is noted that the combination of Vacit, Schibilla and Hawk discloses the method recited in claim 20, corresponding to claim 12, but does not appear to disclose the kit comprising instructions for carrying out the method.
However, Rodan discloses a method and composition for treating skin which comprises instructions for its use (see col. 1, lines 42-45).
A skilled artisan would have found it obvious at the time of the invention to modify the kit to include instructions according to the method, amount to instructions for the use of the kit, in order to assist a user in carrying out the method. 

Response to Arguments
Applicant’s arguments have been considered.
Responding to Applicant’s argument regarding claim 8, that Vacit does not disclose that the microneedle patch has individual microneedles of different length (see Remarks, pg. 4), Examiner directs Applicant to Vacit at para [130] disclosing that:

[130] In variations of the first - eighth groups of embodiments, the plurality of needles in a give [sic] device may all have common configurations and orientations or they may have different configurations and/or orientations. In some variations, some needles may extend further than others (i.e. have different lengths). In some variations the needle extension length may be a fixed amount for a given device, may be a variable amount that is user selectable, e.g. by electronic circuitry, programming, or mechanical control (e.g. selecting a particular needle extension cam or set of cams for use in a particular application).

In response to applicant's arguments against the references individually (see Remarks at pg. 5), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/             Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/14/2021